Appeal by defendant from two judgments of the Supreme Court, Queens County, both rendered June 7, 1974 (Indictment Nos. 2773-73 and 2774-73), convicting him of assault in the second degree and possession of weapons, etc., as a felony, upon his pleas of guilty, and imposing sentence. The appeal brings up for review an order of the same court, dated January 10, 1974, which, after a hearing, denied defendant’s motion to suppress physical evidence which was found as a result of the warrantless search of his wife’s automobile. Order and judgments affirmed. Under the circumstances here, we find the search to have been proper since the vehicle identified as the one from which the shot was fired was wanted on a police alarm, and was in plain view on a public street. In any event, the actions of the police officers indicated that the vehicle had, in effect, been impounded. "Moreover, to require the police here to have taken the vehicle to the station house for an inventory search would make little common sense” (see People v Kreichman, 37 NY2d 693, 700). Hopkins, Acting P. J., Cohalan, Damiani and Hawkins, JJ., concur.